Case 3:17-cv-00108-GPC-MDD Document 1189 Filed 04/25/19 PageID.124726 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   IN RE:                                      Case No. 3:17-CV-00108-GPC-MDD
12   QUALCOMM LITIGATION
                                                 ORDER APPROVING REDACTION
13                                               OF NON-PUBLIC PORTION OF
14                                               TRANSCRIPT OF JURY TRIAL
                                                 (VOL. 2)
15
                                                 Judge:      Hon. Gonzalo P. Curiel
16
17
18           Presently before the Court is the parties’ Joint Motion for Order Approving
19   Redaction of Non-Public Portion of Transcript of Jury Trial (Vol. 2). (ECF No. 1186.)
20   Having considered the parties’ Joint Motion, the Court finds compelling reasons to seal
21   the requested portions of the transcript. Accordingly, the Court GRANTS the parties’
22   Joint Motion and ORDERS the Clerk of Court to redact (i) page 227 line 7 through page
23   230 line 19, (ii) page 349 line 22 through page 350 line 14, and (iii) page 350 line 24
24   through page 352 line 18 of the publicly available version of the Transcript of Jury Trial,
25   Volume 2. The Court further ORDERS that an unredacted version of the Transcript of
26   Jury Trial, Volume 2, should be filed under seal.
27   //
28                                                                    Case No. 17-cv-0108-GPC-MDD
          ORDER APPROVING REDACTION OF NON-PUBLIC PORTION OF TRANSCRIPT OF JURY TRIAL (VOL. 2)
Case 3:17-cv-00108-GPC-MDD Document 1189 Filed 04/25/19 PageID.124727 Page 2 of 2




 1
 2        Counsel for the parties shall provide a copy of this Order to the court reporter.
 3        IT IS SO ORDERED.
 4
 5   Dated: April 25, 2019

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                                 Case No. 17-cv-0108-GPC-MDD
       ORDER APPROVING REDACTION OF NON-PUBLIC PORTION OF TRANSCRIPT OF JURY TRIAL (VOL. 2)
